Appeals (1) from an order of the Family Court of St. Lawrence County (Nelson, J.), entered December 17, 1993, which granted petitioner’s application, in a proceeding pursuant to Family Court Act article 4, to fix support arrears, (2) from an order of said court, entered April 27, 1994, which partially denied respondents’ objections to an order of the Hearing Examiner adjudging respondents to be in willful violation of an order of support, (3) from an order of said court, entered May 11, 1994, *610which, inter alia, found respondents to be in willful violation of a prior court order of support, and (4) from an order of said court, entered August 8, 1994, which denied respondents’ motion to, inter alia, set aside the prior orders.
In this proceeding to adjudicate respondents’ obligation to support their son, we are unable to review the merits of the parties’ claims due to the absence of a transcribed record. Although the parties have made audio tapes available, transcription of these tapes is impossible because they are inaudible. Consequently, the matter must be remitted to Family Court for a new hearing.
Mikoll, J. P., Crew III, Yesawich Jr., Peters and Spain, JJ., concur. Ordered that the orders are reversed, on the law, without costs, and matter remitted to the Family Court of St. Lawrence County for a new hearing.